Casesé:200-0208io VR BDonumat 8 3Fikehda 20/20 0Paggya ofc 2

RUE a rae
emt tsatag fete! ne6 py

Vie ag
Mi 55 liam:
vi elma ie Be cry

 
   
 
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

obey

i

TRUSTEES OF THE PLUMBERS & STEAMFITTERS’ oe RE
LOCAL 21 ZONE 1 PENSION FUND, a

Plaintiff(s), fo
DEFAUL’ | JUDGMENT

- against -
P.E. CONTROL SERVICES, LTD.,

Defendant(s),
xX

 

This action having been commenced on March 9, 2020 by filing of the Summons and
Complaint, and a copy of the Summons and Complaint having been served on the defendant,
P.E. Control Services, LTD., on May 21, 2020 and a proof of service having been filed on May
29, 2020 and the Court further extended the defendant’s time to answer to October 1, 2020. The
defendant not having appeared answered or otherwise moved with respect to the Complaint, and
the time for appearing, answering or otherwise moving having expired, it is,

ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against
defendant in the liquidated amount of $462,342.90 which includes the pension withdrawal
liability in the principal amount of $427,572.00; interest of $32,067.90; reasonable attorney fees
in the amount of $2,000 plus costs and disbursements of this action amounting to $703.00.

ORDERED, that the Judgment rendered by the Court on this day in favor of the
Plaintiff's be entered as a final judgment against Defendant and the Clerk of the Court is directed

to enter such judgment forthwith.
Casesd:20-0\c0209b VP B Document 363 Filkthd 0/20/20 0 Pageyé Dic8 2

wea reat] b@—

Honorable Vincent L. Briccetti U.S.D.J.

This LEZ DDE on

jadankent Entered:

 
